Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on June 22, 2021 was received.  Claims 2-3 were cancelled.  Claims 1, 4-6, and 9 were amended.  Claims 18 and 19 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the specification has been withdrawn in view of the amendment to the title.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-17 are withdrawn, because independent claim 1 and dependent claim 9 have been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Satake et al. in view of Yu et al. on claims 2 and 3 is withdrawn, because the claims have been cancelled.
	
	

Claims 1 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP 6078377, machine translation, cited in IDS) in view of Yu et al. (US 2016/0254572).
Regarding claims 1, 5, 6 and 18, Satake discloses a method for manufacturing an electrochemical device, comprising the steps of: 
forming an electrode assembly including a negative electrode, a positive electrode (inclusive of a carbon material serving as a conductive material) and a separator interposed between the negative electrode and the positive electrode [0021]; 
introducing the electrode assembly to a battery casing, injecting an electrolyte thereto into the battery casing and sealing the battery casing to obtain a battery [0012]; 
carrying out pretreatment by applying external electric power to the battery to discharge the battery (preliminary discharge step) to provide a pretreated battery [0012, 0019, 0028]; and 
charging the pretreated battery for the first time to complete formation of the battery (final manufacture) [0030], wherein the electrolyte comprises an organic solvent (propylene carbonate) [0004] but does not explicitly teach a lithium salt, wherein the organic solvent comprises a cyclic carbonate, and an electrolyte that prior to injecting the electrolyte into the battery, is determined to satisfy Formula 1.
	Yu teaches a lithium secondary battery provided with pretreatment process [0025, 0026] where the electrolyte includes lithium salts [0033-0035] with non-aqueous organic solvents may include cyclic carbonates solvents (including ethylene carbonate, propylene carbonate, etc.) [0039, 0048], in amounts sufficient to provide viscosity which facilitates the formation of a solid electrolyte interface (SEI) film [0048, 0049] including lithium salts having concentrations in a range from 0.8 to 2.5 M [0079-0082].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include cyclic carbonate solvents such as ethylene carbonate and propylene carbonate with lithium salt concentrations in a range from 0.8 to 2.5M within Satake’s method because Yu recognizes such solvents are viable for battery production and provides sufficient viscosity and concentrations for the formation of an SEI film.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
	Regarding claim 4, Yu further discloses wherein the cyclic carbonate comprises a compound represented by the following Chemical Formula 1:  
wherein each of R1, R2, R3, and R4 independently represents any one selected from H, a C1-C5 alkyl group, C1-C5 alkylene group, vinylene group (vinylene carbonate, vinylethylene carbonate) [0039] and or a C1-C5 haloalkyl group [0040].  
Regarding claim 7, Satake and Yu do not explicitly disclose the method for manufacturing an electrochemical device according to claim 6, wherein a volume ratio of ethylene carbonate to propylene carbonate is 5:95-95:5.  However, Yu recognizes the solvents are selected to provide sufficient viscosity for the formation of a SEI film.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select the solvents as required to provide sufficient viscosity since it has been held that discovering the optimum ranges for a result effective variable such as solvent composition involves only routine In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Satake discloses the method for manufacturing an electrochemical device according to claim 1, wherein the carrying out pretreatment step is carried out twice or more [0038].  
Regarding claim 9, Satake discloses the method for manufacturing an electrochemical device according to claim 1, wherein the carrying out pretreatment step comprises the following steps: 
carrying out a first discharge pretreatment; 
resting the battery to increase the voltage of the battery (after effect of the first discharge pretreatment); 
and carrying out a second discharge pretreatment [0038].  
Regarding claims 10 and 11, Satake is silent towards wherein the negative electrode has a potential of 0-1.0V before the carrying out pretreatment step or wherein the positive electrode has a potential of 1.0V or more and the negative electrode has a potential of 0-1.0V at the end of the carrying out pretreatment step.  
However, the electrode potentials are inherent to the active materials selected for the respective electrodes. While the prior art does not explicitly teach the negative and positive electrode potentials, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) electrodes disclosed in the prior art and the applicant.   As (the object) the electrodes taught by the prior art and the applicant are identical within the scope of claim 1, Satake in view of Yu inherently teaches that the negative electrode has a potential of 0-1.0V before the carrying out pretreatment step, wherein the positive electrode has a potential of 1.0V or more and the negative electrode has a potential of 0-1.0V at the end of the carrying out pretreatment step.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
	
Regarding claim 12, Satake discloses temperature measured before discharge and observed temperature difference before the carrying out of a pretreatment step [0017] but does not explicitly teach a step of analyzing a byproduct layer formed during injecting the electrolyte into the battery casing before the carrying out pretreatment step [0017].
Yu teaches components of films may be identified by techniques such as evolved gas analysis, magnetic resonance, x-ray photoelectron spectroscopy, etc. [0121].  It would have been obvious to one of ordinary skill in the art when the invention was filed to provide analysis of any layers as formed on the electrode of Satake to verify its identity as recognized by Yu.
Regarding claim 13, Satake is silent towards carrying out the pretreatment step by converting a battery capacity as a function of a thickness of a byproduct layer formed during injecting the electrolyte into the battery casing.  
Yu teaches the thickness of the SEI film affects the resistance values [0036-0037].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to consider the thickness of the SEI film in applying the preliminary discharge steps of Satake since resistance of the formed SEI film as taught by Yu would require consideration for improvements in the productivity and preservation property of the battery as desired by Satake.
Regarding claims 14 and 15, Satake discloses the method for manufacturing an electrochemical device according to claim 1, wherein the negative electrode comprises, as a negative electrode active material, any one of alkali metals, alkaline earth metals, Group 3B metals and transition metals, or combinations thereof (lithium metal or alloy; Abstract; Claim 1).  
Regarding claim 16, Satake does not explicitly discloses the method for manufacturing an electrochemical device according to claim 1, wherein the positive electrode comprises, as a 2, LiNiO2, LiMn204, LiCoPO4, LiFePO4, LiNiMnCoO2, LiNi1-X-Y-ZCoxM1yM2zO2 (wherein each of M1 and M2 independently represents any one selected from the group consisting of Al, Ni, Co, Fe, Mn, V, Cr, Ti, W, Ta, Mg and Mo, each of x, y and z independently represents an atomic proportion of an element forming the oxides, and 0 < x < 0.5, 0 < y < 0.5, 0 < z < 0.5, 0 < x + y + z < 1), and mixtures thereof.  
Yu teaches positive electrode materials may include lithium transition metal oxides such as LiCoO2, LiNiO2, LiMnO2, LiMn2O4, Li(NiaCobMnc)O2, etc. are capable of reversibly intercalating and deintercalating lithium [0052].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include transition lithium metal oxides as recognized by Yu as the positive electrode materials of Satake because they are recognized as being capable of intercalating and deintercalating lithium. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 125 USPQ 416.  MPEP 2144.07.
		
Regarding claim 17, Satake discloses the method for manufacturing an electrochemical device according to claim 1, wherein the electrochemical device is a lithium metal battery (Abstract; Claim 1).   

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not fairly teach or suggest a method for manufacturing a electrochemical device comprising the steps as defined by independent claim 1 including that of carrying out a pretreatment by applying external electric power to discharge and provide a pretreated battery wherein the organic solvent comprises a volume ratio of ethylene carbonate to propylene carbonate of 30:70-50:50 as supported by specification.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) The Satake reference discharges the battery by short-circuiting during the method of manufacturing and does not meet the claimed limitation of “carrying out pretreatment by applying external electric power to the battery to discharge the battery to provide a pretreated battery” and
(b) Examples and comparative examples within the specification provides support for surprising and unexpected results with respect to the benefit of the solvents containing only cyclic carbonates and having low reactivity with lithium metal (satisfying formula 1).

In response to Applicant’s arguments, please consider the following comments:
(a) The limitation of “applying external electric power” as defined by and supported by the instant specification states that such a step is “not particularly limited, as long as it allows discharge of the battery” [0129 of instant PGPub].  The short circuiting as recognized by the 
(b) A review of the instant application’s examples and comparative examples provides support for unexpected results with respect to the solvent containing ethylene carbonate and propylene carbonate at a volume ratio of the end points of 50:50 (Example 1) to 30:70 (Example) in combination with the pretreatment discharging step (Comparative Examples 1-2).  However there is insufficient evidence to suggest this is present for all combinations of cyclic carbonates (no other examples present to suggest such an outcome) or results with respect to the values for different solvents in regards to formula 1 (implied low reactivity with lithium metal).  The current scope of independent claim 1 is not supported by the specification in regards to the arguments with respect to surprising or unexpected results.

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727